Order entered March 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00414-CV

                       MARY HELEN WILLIAMS-WHITE, Appellant

                                                 V.

                                 HENRY M. WHITE, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-12-0829

                                             ORDER
       Before the Court is appellee’s February 27, 2014 amended motion to strike and disregard

documents filed by appellant on February 14, 2014 and February 24, 2014. The documents

appellee seeks to strike have been treated as letters received and not briefs. Accordingly, we

DENY as moot appellee’s amended motion.

       The reporter’s record is due on April 2, 2014. Appellant’s brief will be due thirty days

after the date the reporter’s record is filed. See TEX. R. APP. P. 38.1 & 38.6(a).

                                                        /s/   ADA BROWN
                                                              JUSTICE